Title: From Alexander Hamilton to the President and Directors of the Bank of New York, 1 November 1790
From: Hamilton, Alexander
To: President and Directors of the Bank of New York


Treasury DepartmentNovember 1st. 1790
Gentlemen
Your distance from this Office renders it necessary that the disposal of the Bills of the Treasurer should be subjected in a greater degree than heretofore to your discretion.
When applications are made I request that you will make the sale without the usual recurrence to me taking due care to have a good firm or name as signer of the Notes you receive, and another as endorser. It will be prudent not to place too large sums upon Notes even thus guarded, it being best to err on the side of caution.
In regard to the length of credit, for the present the drafts upon Georgia and South Carolina may be sold at Forty five days; on North Carolina, Virginia and Maryland (except Batimore) at Thirty days; on Rhode Island and the ports nearer than that State at Thirty days; on Boston and the ports Eastward of it (except Newhampshire) at Forty five days, and on Newhampshire at sixty days. Bills on Baltimore, it is presumed, will generally bring Cash, you may however give a credit of 10 or 15 days when you find it required.
In order to regulate my operations, I must request the favor of a Weekly return of the Cash received by you, including every source for account of the United States, by the Mondays Mail. As it is merely for information no formality will be necessary further than a head with the items of receipt and payment without reference to the balance of the preceding week, and without summing up.
I am, Gentlemen, with great consideration   Your most Obedt. servant
Alexander Hamilton
The President, Directors & Co. of the Bank of Newyork
